Citation Nr: 1821211	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973 and January 2003 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A personal hearing was conducted between the Veteran and undersigned in March 2017.  A transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a left knee disability, to include arthritis, as a result of in-service injuries.  See March 2017 Hearing Transcript.  His service treatment records document a left knee injury in February 1973, and a July 2014 buddy statement indicates that the Veteran had another in-service left knee injury in January 2003.  The Veteran underwent a VA examination in March 2013.  The examiner was unable to diagnose a current left knee disability.

In March 2017, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by his private physician.  The DBQ indicates the existence of left knee degenerative arthritis along with a diagnosis of left knee pain.  The Veteran also submitted a private medical opinion stating that his left knee pain is related to service.  See March 2017 Hearing Testimony. There is no corresponding opinion with respect to the arthritis.  Pain, in and of itself, is not a disability for VA purposes.

As there is evidence of a current disability, an in-service incident, and an indication that the two may be linked, the Veteran should be afforded another VA examination to clarify his diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An opinion should also be obtained to determine whether any left knee diagnosis is related to service.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, to determine the nature and etiology of any left knee disability.  The following questions should be addressed:

a. Identify/diagnose any disability of the left knee that currently exists or has existed during the appeal period.
b. For each diagnosed disability of the left knee disability, state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.  The clinical significance, if any, of the Veteran's in-service left knee injuries should be discussed. The report of injury in 2003 should be accepted as credible.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




